                                          Case 4:19-cv-01541-JST Document 37 Filed 09/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    AMITABHO CHATTOPADHYAY,                           Case No. 19-cv-01541-JST
                                                      Plaintiff,
                                   8
                                                                                          ORDER VACATING HEARING
                                                v.
                                   9

                                  10    BBVA COMPASS BANCSHARES, INC.,                    Re: ECF Nos. 18, 19, 36
                                        et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendants’ motions to dismiss. ECF Nos. 18, 19. Pursuant to

                                  14   Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds these matters

                                  15   suitable for disposition without oral argument. The hearing on these matters, currently scheduled

                                  16   for October 2, 2019, is hereby VACATED.

                                  17          Plaintiffs’ counsel’s request for telephonic appearance, ECF No. 36, is denied as moot.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 12, 2019
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
